Citation Nr: 1039647	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to December 
1949.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied entitlement to service 
connection for diverticulitis.  

The March 2007 rating decision also established service 
connection for PTSD, initially evaluated as 10 percent disabling.  
In a December 2007 rating decision, the RO increased the 
evaluation to 30 percent for the Veteran's PTSD.  The May 2010 
Board decision denied entitlement to an initial rating in excess 
of 30 percent for the Veteran's service-connected PTSD.

In October 2008 and May 2010, the Board remanded the claim of 
entitlement to service connection for diverticulitis for 
additional development and adjudicative action.  There has been 
substantial compliance with the remand directive. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A gastrointestinal disorder did not begin in service and there is 
no probative evidence of a medical nexus between a 
gastrointestinal disorder and active service or a service-
connected disability.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated by 
active military service, nor is it any way proximately due to, 
the result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in August and 
September 2006, before the original adjudication of the claim.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The August and 
September 2006 VCAA notice letters also provided notice of the 
type of evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection, and the 
duty to assist requirements have been satisfied.  Available 
service treatment records were obtained and associated with the 
claims folder.  As will be discussed further below, the service 
treatment records are presumed to have been destroyed in a fire, 
and the RO concluded that they are not available in a memorandum 
dated in February 2007.  Private and VA treatment reports were 
also obtained and associated with the claims folder.  The Veteran 
underwent a VA examination in 2010 to obtain medical evidence as 
to the nature and etiology of his gastrointestinal disorder.  The 
Board finds the January 2010 VA examination and May 2010 VA 
addendum, collectively, are thorough and provide the details and 
reasoning needed to adjudicate the claim for service connection 
for a gastrointestinal disorder.  There is no reasonable 
possibility that an additional VA examination would substantiate 
the claim for service connection for a gastrointestinal disorder. 
38 C.F.R. § 3.159 (d).  The examiner reviewed the claims file, 
the Veteran's subjective history, clinical findings of record, 
and rendered an opinion.  The Board finds that the opinion is 
probative and consistent with the Veteran's service treatment 
records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the Board considers the opinion adequate.  There is no 
identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as sufficient 
proof of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran. Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service-connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  The former 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph 
(c), and a new paragraph (b) was added.

The provisions of 38 C.F.R. § 3.310 (b) indicate that "Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level." 

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Analysis

At the outset, the Board notes only some service treatment 
records are available for review.  The National Personnel Records 
Center (NPRC) has indicated that the Veteran's service records 
were most likely destroyed by fire.  The Board is aware that in 
such cases, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule. See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim for service connection has been undertaken 
with these heightened duties in mind.

The Veteran asserts that he incurred a gastrointestinal disorder 
as a result of service.  The Veteran states that he suffered a 
gastrointestinal disability from injuries incurred as a pilot 
while in combat.  In the alternative, he contends that his 
gastrointestinal disorder is related to his service-connected 
posttraumatic stress disorder (PTSD).  

The Veteran's DD Form 214 shows that he was a pilot and 
participated in air offensive campaigns in Europe.  VA is 
required to accept a combat veteran's statements as to injuries 
sustained in combat, so long as the statements are consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service and there no is clear and convincing evidence to the 
contrary. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).  A finding of combat service, however, does not negate 
the requirement of competent evidence of a currently diagnosed 
disability related to such conceded in-service injury.  The Board 
emphasizes that section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A Veteran must still generally establish 
his claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those service 
events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

There is evidence of post-service diagnosis of a gastrointestinal 
disorder.  VA treatment records show diagnoses of diverticulosis, 
irritable colon, and irritable bowel syndrome. 

Available service treatment records reflect no complaints, 
treatment, or diagnosis of a gastrointestinal disorder.  An April 
1944 physical examination for flying reflected that the Veteran's 
abdominal viscera and genitourinary system were normal.  In 
addition, his physical condition was reported as good.  See VA 
Form 545, "Summary of Record of Active Service Copied from 
Discharge Certificate for Use ONLY with Claims Submitted to the 
Veterans Administration," signed by the Veteran and notarized on 
December 29, 1945.  The record reflects no further complaints 
regarding a gastrointestinal disorder until a 2004 private 
treatment report.  The April 2004 treatment report indicates the 
Veteran has gastrointestinal (GI) upset with abdominal pain and 
cramping.

There is no probative evidence contemporaneous with service or 
since service from any other source that establishes that his 
current gastrointestinal disorder was either present coincident 
with service, or is related to an injury, disease, or event of 
service origin.  According to a January 2010 VA examination 
report, the examiner reported that the Veteran does not have 
diverticulitis, but likely has irritable bowel syndrome that did 
not start during service.  The examiner further noted that the 
Veteran has flare-ups of abdominal pain likely secondary to his 
PTSD.  In a June 2010 addendum, the VA examiner stated that the 
Veteran's gastrointestinal disorder is not due to or caused by 
his PTSD.  He further noted that, although the Veteran does have 
flare-ups of his intestinal disorder, he would not consider this 
aggravation from his PTSD, that is as part of the disease.  

On review, there is no evidence of a gastrointestinal disorder 
during service.  The record also does not contain competent 
evidence relating any currently diagnosed gastrointestinal 
disorder to active military service or events therein, to include 
his duties as a pilot.  A gastrointestinal disorder was not noted 
until 2004, over fifty years since service.  A significant lapse 
in time between service and post-service medical treatment may be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In this case, the available service treatment records, a lapse in 
time, and other evidence of record, factor against the Veteran's 
claim.  In fact, the Veteran has not submitted or identified any 
medical opinion or other medical evidence regarding an 
etiological relationship to service that supports his claim.  
Thus, service connection on a direct basis is not warranted. 

The Board has considered the arguments presented regarding 
secondary service connection.  Evidence of record does not 
establish that the Veteran currently has a gastrointestinal 
disorder that is proximately due to or aggravated by service-
connected PTSD. 

The Board notes the Veteran's and his representative's assertions 
that his service-connected PTSD aggravated his gastrointestinal 
disorder.  In a September 2010 appellant's brief, the Veteran's 
representative referred to an internet article noting the side 
effects of a medication the Veteran is prescribed.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between the 
Veteran's gastrointestinal disorder and his PTSD, it is 
insufficient to establish the element of medical nexus evidence.  
See Sacks v. West, 11 Vet. App. 314 (1998).  More importantly, 
however, the Court has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, the 
Veteran and his representative have not been shown to possess the 
requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the lay opinions do not constitute 
competent medical evidence and lack probative value as to the 
matter of medical diagnoses and causation. See also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to 
report that on which he or she has personal knowledge); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).  

The Board notes that the January 2010 VA examination report 
attributes the Veteran's flare-ups of lower abdominal pain to his 
service-connected PTSD.  Again, in May 2010, the VA examiner 
noted that the Veteran experiences flare-ups of his intestinal 
disorder.  However, in both reports, the examiner stated he would 
not consider the flare-ups to be aggravation.  Thus, it would 
appear that any change in the Veteran's gastrointestinal disorder 
due to his service-connected PTSD was fleeting.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002) (temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened).  Therefore, secondary service connection is 
also not warranted.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to PTSD, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


